          Case 1:19-mj-03480-UA Document 1 Filed 04/09/19 Page 1 of 4



Approved:
            Wt~l~MAG . 3480
             MICHAEL R. HERMAN
             Assistant United States Attorney

Before:      THE HONORABLE STEWART D. AARON
             United States Magistrate Judge
             Southern District of New York

                  - - - - - - - - - -      x
UNITED STATES OF AMERICA                        SEALED COMPLAINT

     - v. -                                     Violation of 8 U.S.C.
                                                §§ 1326(a) & (b) (2)
NICOLAS ROSARIO,
     a/k/a "Nicolas Marte,"
                                                COUNTY OF OFFENSE:
                         Defendant.             NEW YORK

                                           x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          BRIAN FIGUEIREDO, being duly sworn, deposes and says
that he is a Deportation Officer with the U.S. Department of
Homeland Security, Immigration and Customs Enforcement, and
charges as follows:

                                   COUNT ONE
                              (Illegal Reentry)

           1.  From at least on or about April 1, 2019, in the
Southern District of New York and elsewhere, NICOLAS ROSARIO,
a/k/a "Nicolas Marte," the defendant, being an alien, unlawfully
did enter and was found in the United States, after having been
removed from the United States subsequent to a conviction for
the commission of an aggravated felony, without having obtained
the express consent of the Attorney General of the United States
or his successor, the Secretary for the Department of Homeland
Security, to reapply for admission.

    (Title 8, Urtited States Code, Sections 1326 (a) and (b) (2).)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:




                                       1
       Case 1:19-mj-03480-UA Document 1 Filed 04/09/19 Page 2 of 4



          2.   I am a Deportation Officer with the U.S.
Department of Homeland Security, Immigration and Customs
Enforcement ("ICE"), and I have been personally involved in the
investigation of this matter. This affidavit is based in part
upon my conversations with law enforcement agents·and others,
and my examination of reports and records.  Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise ~ndicated.

          3.    Based on my review of public court records and
records maintained by ICE regarding NICOLAS ROSARIO, a/k/a
"Nicolas Marte," the defendant, I have learned, among other
things, the following:

               a.   ROSARIO is a native and citizen of the
Dominican Republic. ROSARIO is not and has never 'been a citizen
of the United States.

               b.   On or about March 13, 1991, ~OSARIO was
convicted in the United States District Court for the Southern
District of New York, following a jury trial, of conspiracy to
distribute over 500 grams of cocaine in violation of Title 21,
U.S. Code, Section 846. On or about May 24, 1991, ROSARIO was
sentenced to 60 months' imprisonment.

                c.   In connection with the criminal proceedings
in the Southern District of New York, described above, ROSARIO's
f ingerpints were taken and have since been maintained in law
enforcement records.

               d.   On or about August 22, 2006, ROSARIO was
removed from the United States to the Dominican Republic.  On or
about that date, in connection with his removal, ROSARIO's
fingerprints were taken by U.S. Border Patrol ("USBP").
ROSARIO's fingerprints taken on or about that date have since
been maintained in law enforcement records.

          4.   Based on my conversations with law enforcement
agents, I have learned that in or around February 2019, an
individual reported on the ICE Homeland Security Investigations
("HSI") Tip Line (the "Tip Line") that ROSARIO was unlawfully
present in the United States and lived at an address in upper
Manhattan.

                                    2
       Case 1:19-mj-03480-UA Document 1 Filed 04/09/19 Page 3 of 4




           5.    On or about April 1, 2019, I observed an
individual fitting the description of NICOLAS ROSARIO, a/k/a
"Nicolas Marte," the defendant, in Manhattan in the vicinity of
the address reported on the Tip Line.    The individual identified
himself as ROSARIO in response to a series of pedigree
questions.    ROSARIO was thereafter arrested and taken into ICE
custody.   In connection with his arrest, ROSARIO's fingerprints
were taken by ICE.    ROSARIO's fingerprints taken on or about
that date have since been maintained in law enforcement records.

          6.   Based on my review of electronically-maintained
fingerprint records, the fingerprints taken of NICOLAS ROSARIO,
a/k/a "Nicolas Marte," the defendant, taken in connection with
the criminal proceedings in the Southern District, of New York,
described above, match the fingerprints taken from ROSARIO by
USBP on or about August 22, 2006, and the fingerprints taken
from ROSARIO by ICE on or about April 1, 2019.

           7.  Based on my review of records maintained by ICE
and my involvement in this investigation, I have learned that
ICE has performed searches of all ICE indices and confirmed
that, following his removal to the Dominican Republic, NICOLAS
ROSARIO, a/k/a "Nicolas Marte," the defendant, never obtained
the express consent of the Attorney General of the United States
or the Secretary for the Department of Homeland Security to
reapply for admission to the United States.

          8.   Based upon my training and experience with ICE, I
understand that ROSARIO's 1991 conviction qualifies as an
"aggravated felony" within the meaning of Section 1326(b) (2) of
Title 8 of the United States Code.




                                    3
         Case 1:19-mj-03480-UA Document 1 Filed 04/09/19 Page 4 of 4



           WHEREFORE the deponent requests that a warrant be
 issued for the arrest of NICOLAS ROSARIO, a/k/a nNicolas Marte,"
 the defendant, and that he be arrested, and imprisoned or
 bailed, as the case may be.




                                       gration and Customs Enforcement
                                     S. Department of Homeland Security



 Sworn to before me this
 9th day of April 2019




/THE.HONORABLE STEWART D. AARON
  UNITED STATES MAGISTRATE JUDGE
  SOUTHERN DISTRICT OF NEW YORK




                                     4
